Citation Nr: 0419600	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  99-14 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a concussion and punctured lung.  

2.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel




INTRODUCTION

The appellant had active service from January 1966 to January 
1969.

Historically, by an April 1987 rating decision, service 
connection was denied for residuals of a concussion and 
punctured lung due to a motor vehicular accident.  After 
appellant was provided timely notification of that rating 
decision later that month, he did not file a timely Notice of 
Disagreement therewith.  That April 1987 rating decision 
represents the last final decision with regards to said 
service connection issue.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Huntington, West Virginia, Regional Office (RO), which denied 
reopening of said service connection claim and confirmed a 
noncompensable evaluation for bilateral hearing loss.  
Jurisdiction over the case was subsequently transferred to 
the New York, New York, Regional Office (RO).  After 
appellant requested that a Washington, D.C., Board hearing be 
held, such hearing was scheduled for February 2004.  However, 
after being provided notice of that scheduled hearing, he 
failed to report for it.  Subsequently, a motion for a new 
hearing was received by the Board, stating as grounds that 
appellant had been unable to attend that February 2004 
scheduled hearing due to financial hardship and being 
homeless.  38 C.F.R. § 20.704(d).  The motion for the new 
hearing remained pending until the appellant responded to the 
Board's request for clarification as to where he would report 
for a videoconference hearing.  Although the appellant's 
reply was received out of time, good cause was shown for the 
delay and the motion for a new hearing is granted.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

In February 2004, the appellant's representative indicated 
that the appellant desired a videoconference hearing before 
the Board that would be held at a VA Regional Office.  In 
June 2004, in response to the Board's request for 
clarification, the appellant requested that the 
videoconference hearing before the Board be held at the New 
York RO.  In order to satisfy procedural due process, the 
case is REMANDED for the following action:

Schedule a videoconference hearing before 
the Board at the New York RO. 

Thereafter, the case should be returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




